1 KeyBanc Capital Markets Basic Materials & Packaging Conference September 14, 2010 Exhibit 99.1 2 Olin Representatives Joseph D. Rupp Chairman, President & Chief Executive Officer John E. Fischer Vice President & Chief Financial Officer Larry P. Kromidas Assistant Treasurer & Director, Investor Relations lpkromidas@olin.com (618) 258 - 3206 3 Company Overview All financial data are for the six months ending June 30, 2010 and the year ending 2009, and are presented in millions of U.S. dollars except for earnings per share.Additional information is available on Olin’s website www.olin.com in the Investors section. Winchester Chlor Alkali Third Largest North American Producer of Chlorine and Caustic Soda 6Mo 2010FY 2009 Revenue:$489$964 Income:$37$125 A Leading North American Producer of Small Caliber Ammunition 6Mo 2010FY 2009 Revenue:$279$568 Income:$41$69 Revenue:$768 $ 1,532 EBITDA:$96$292 Pretax Operating Inc.:$40 $210 EPS (Diluted):$.39$1.73 6MO 2010FY 2009 Olin 4 Olin Vision To be a leading Basic Materials company delivering attractive, sustainable shareholder returns •Being the low cost, high quality producer, and the #1 or #2 supplier in the markets we serve •Providing excellent customer service and advanced technological solutions •Generating returns above the cost of capital over the economic cycle 5 Olin Corporate Strategy 1.Build on current leadership positions in the Chlor-Alkali and Ammunition businesses •Improve operating efficiency and profitability •Integrate downstream selectively 2.Allocate resources to the businesses that can create the most value 3.Manage financial resources to satisfy legacy liabilities Total Return to Shareholders in Top Third of S&P 1000 Return on Capital Employed Over Cost of Capital Through the Cycle Olin Corporation Goal:Superior Shareholder Returns 6 Investment Rationale •Leading North American producer of Chlor-Alkali •Strategically positioned facilities •Diverse end customer base •Favorable industry dynamics •Leading producer of industrial bleach with additional growth opportunities •Pioneer synergies improved chlor-alkali price structure •Winchester’s leading industry position 7 Chlor Alkali Segment ECU Electrochemical Unit; a unit of measure reflecting the chlor alkali process outputs of 1 ton of chlorine, 1.13 tons of 100% caustic soda and 0.3 tons of hydrogen. N. American
